DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 03 May 2021, have been entered in full. 
The elected VH and VL sequence species are free of prior art.  Claims 32-34 directed to the other VH/VL sequences and claims 40-43 directed to polynucleotide products have been rejoined for prosecution.
Claims 1-25 are canceled. Claims 26-35 are amended. Claims 36-39 are withdrawn from consideration as being drawn to a non-elected invention.  

Withdrawn Objections And/Or Rejections
The objection to the disclosure, as set forth at page 3 of the previous Office Action (01 February 2021), is withdrawn in view of the amendment (03 May 2021).
The objection to the drawings as failing to comply with 37 CFR 1.84(p)(5), as set forth at pages 3-4 of the previous Office Action (01 February 2021), is withdrawn in view of the amendment (03 May 2021).
The objection to claims 26-29, as set forth at page 4 of the previous Office Action (01 February 2021), is withdrawn in view of the amendment (03 May 2021).

The rejection to claims 26-31 and 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, as set forth at pages 7-11 of the previous Office Action (01 February 2021), is withdrawn in view of the amendment (03 May 2021).
The rejection to claims 26-31 and 35 under 35 U.S.C. 102(a)(1) as being anticipated by Foxwell et al. (WO 2010/103289; published 16 September 2010), as set forth at pages 11-12 of the previous Office Action (01 February 2021), is withdrawn in view of the amendment (03 May 2021).

			MATTER OF RECORD
	
Claims 26-35 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 36-39, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05 October 2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. Claims 26-39 are under examination. 

NEW CLAIM REJECTIONS/OBJECTIONS	
	
Claim Rejections - 35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method of treating a patient for an inflammatory disorder, wherein the inflammatory disorder is arthritis, comprising administering to the patient…”
does not reasonably provide enablement for:
an inflammatory disorder, comprising administering to the patient…”
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The specification teaches that the invention relates to antibodies or binding fragments thereof, specific the fibrinogen-like globe (FBG) domain of a tenascin (TNC), such as tenascin-C, compositions comprising the antibodies and use of any one of the same in the diagnosis, determination of prognosis, and/or treatment of disorders, for example disorders associated with chronic inflammation, as well as methods of making said antibodies (page 1).
The Examples teach the generation of purified tenascin-c FBG as antigen and the isolation of primary anti-FBG antibodies. The Examples teach the screening of primary anti-FBG antibodies in functional assays (activity as inhibitors of FBG-evoked signaling and binding affinities were evaluated). The Examples teach the generation and isolation of optimized antibodies to human tenascin FBG domain. 
The Examples teach the detection of tenascin-C FBG in human rheumatoid arthritis (RA) tissue using immunohistochemistry. The Example teaches the amino acid sequences (VH, VL, CDRs) of the antibodies. The Examples teach the anti-inflammatory effect of antibodies in vitro and that some antibodies reduced the severity in a rat model of collagen-induced arthritis (pages 22-46).
The specification is not enabling for the full scope for the following reasons:

See Türkbeyler et al., who teach the use of a rat model of lung fibrosis (i.e. bleomycin-induced lung fibrosis) to discern the action of palosuran as therapeutic to treat lung fibrosis. Türkbeyler et al. teach that palosuran seems to be effective in the treatment of lung fibrosis, but still cautions that further clinical and experimental studies with animals and/or patients are needed to verify these conclusions (Türkbeyler et al. “Prolidase Could Act as a Diagnosis and Treatment Mediator in Lung Fibrosis” Inflammation, Vol. 35, No. 5:1747-1752; October 2012).
Morel teaches that human autoimmune diseases show an extremely heterogeneous clinical presentation, which animal models present as simplified versions. Morel teaches that an animal model provides only a partial representation of the real biological complexities underlying the human disease (page 1062). Morel teaches examples of common mouse models of autoimmune diseases including the experimental autoimmune encephalitis (EAE) animal model for multiple sclerosis (page 1062, Table 1). Morel teaches that while animal models have proved the best way to probe the mechanism of disease in general, and autoimmune disease in particular, one has to be careful in directly applying data obtained from animal models to human diseases (Morel, Mouse models of human autoimmune diseases: Essential tools that require proper controls, Plos Biology Vol. 2/No. 8:1061-1064, August 2004).

Justice et al. teach, “It seems an obvious point, but the model used should be appropriate for the question being addresses (Justice et al. "Using the mouse to model human disease: increasing validity and reproducibility, Disease, Models & Mechanisms 9:101-103, 2016). Justice et al. teach that an ideal disease model accurately mimics the human condition, genetically, experimentally and/or physically”.  Justice et al. teach that in one example, data from human blunt-trauma patients were analyzed together with data from a mouse inbreed strain that had been exsanguinated.  Justice et al. teach, “Losing a large amount of blood does not equate to blunt trauma, and so this could be perceived as comparing apples to oranges” (page 101, 2nd column 2nd full paragraph). Justice et al. teach that in a different study, a mouse model was reported to display the key motor symptoms seen in humans with amyotrophic lateral sclerosis (ALD). On the basis of this, the model was used in preclinical trial studies and promising drugs candidates were tested in clinical trials; however the drugs ultimately failed in humans. It was show that the particular mouse is a poor genetic and phenotypic model of human conditions.  Justice et al. state, “This example illustrates how relevance to the human disease being studied, supported by strong data to validate the use of the model is crucial for clinical translation” (page 102, left column, 1st full paragraph).

Due to the inherent unpredictability in the field and the lack of guidance in the specification regarding a correlation between the presented data and the efficacy of administering the claimed antibodies for treating the disparate disorders listed; the lack of direction/guidance presented in the specification regarding same; the absence of working examples directed to same; the complex nature of the invention;  the state of the art which establishes that use of proper animal models to study treatment; and the breadth of the claims which fail to recite limitations regarding disorders/diseases that can be effectively treated; undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope. 	
	
		
Allowable Subject Matter 
	Claims 26-35, 40-43 are allowed.	



					Conclusion
				Claims 36-39 are rejected.
Claims 26-35, 40-43 are allowed.	

	
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        6/3/2021